UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6318



THOMAS PARKER, III,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis III, Senior
District Judge. (1:06-cv-00774-TSE)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Parker, III, Appellant Pro Se. Ralph Andrew Price, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas Parker, III, appeals the district court’s order

granting summary judgment in favor of the United States in his

civil action filed under the Federal Tort Claims Act.       We have

reviewed the record, the district court’s order, and Parker’s

informal appellate brief.   Because Parker does not challenge the

district court’s reasons for granting summary judgment, he has

failed to preserve any issue for appellate review.   See 4th Cir. R.

34(b).   Moreover, Parker’s claims of attorney error provide no

basis for relief.   See Fed. Trade Comm’n v. Assail, Inc., 410 F.3d

256, 267 (5th Cir. 2005) (“The Sixth Amendment right to counsel is

inapplicable in civil cases.”) (citations omitted).    Accordingly,

we affirm the district court’s order. See Parker v. United States,

No. 1:06-cv-00774-TSE (E.D. Va. filed Feb. 21, 2007 & entered Feb.

22, 2007).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -